Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 15, 2015.




                                         In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00014-CR



                        IN RE CRAIG PORTER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1374093

                         MEMORANDUM OPINION

      On January 6, 2015, relator Craig Porter filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jim Wallace, presiding judge of the 263rd District Court of Harris County, to rule
on his pro se motion for speedy trial.
       In another mandamus proceeding recently filed in this court, relator stated
that he was represented by trial counsel.1 A criminal defendant is not entitled to
hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.
2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The issues
relator raises in his pro se petition for writ of mandamus relate directly to a
criminal proceeding in which he is presented by counsel. Therefore, in the absence
of a right to hybrid representation, relator has presented nothing for this court’s
consideration. See Patrick, 906 S.W.2d at 498.

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                           PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          In re Porter, No. 14-14-01015-CR, 2015 WL 128548 (Tex. App.—Houston [14th Dist.] Jan. 8,
2015, orig. proceeding) (mem. op., not designation for publication).
                                                2